PER CURIAM.
The sole question presented on this appeal is the validity of appellant’s sentence to life imprisonment with a twenty-five year minimum on two counts of sexual battery by a person over eighteen; years of age on a victim eleven years or younger. That question has recently been set to rest by the Supreme Court of Florida in Rusaw v. State, 451 So.2d 469 (Fla.1984), and State v. Hogan, 451 So.2d 844 (Fla.1984). In those cases the Supreme Court ¡held that the penalty for the crime of sexual battery of a person eleven years or youriger by a person over the age of eighteen years, proscribed by section 794.011(2), Florida Statutes, is still a life sentence without eligibility for parole for twenty-five y^ars, notwithstanding the inapplicability of the death penalty to that crime.
Accordingly, the sentence appealed from is affirmed.
AFFIRMED.
DOWNEY, LETTS and WALDEN, JJ., concur.